DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

         JENNIFER SCOTT BANNER a/k/a JENNIFER SUDDERTH,
                            Appellant,

                                      v.

      KIM ELIZABETH BANNER Personal Representative of ESTATE OF
                 JEREMY BEREN BANNER, Decendent,
                            Appellee.

                                No. 4D19-3460

                                [July 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502019CP001558XXXSB.

      Jennifer Scott Banner n/k/a Jennifer Sudderth, Dewy Rose, GA, pro
se.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellee.

PER CURIAM.

      Affirmed.

WARNER, MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                            *          *          *

      Not final until disposition of timely filed motion for rehearing.